ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Cubic Defense Applications, Inc.            )      ASBCA No. 58519
                                            )
Under Contract Nos. N00039-03-C-0024        )
                    N00039-12-C-0084        )

APPEARANCES FOR THE APPELLANT:                     Paul F. Khoury, Esq.
                                                   Tracye Winfrey Howard, Esq.
                                                    Wiley Rein LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Ellen M. Evans, Esq.
                                                  David Koman, Esq.
                                                   Trial Attorneys

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 26, 2018



                                                TERRENCE S. HARTMAN
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 58519, Appeal of Cubic
Defense Applications, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals